Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 17, 2018

                                     No. 04-18-00221-CR

                                Andrew Douglas BRIGHAM,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11698
                          Honorable Ron Rangel, Judge Presiding

                                       ORDER
        After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on September 17, 2018. See TEX. R. APP. P. 38.6(a). Before the
extended due date, Appellant filed a second motion for a fourteen-day extension of time to file
the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on October 1, 2018.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court